Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 2-13 and 15 are pending and are allowed herein.
	Claims 2-13 and 15 are amended herein.
	Claims 1 and 14 are cancelled herein.
Authorization for this Examiner’s amendment was given in an interview with Agent Moore on 12/16/2021.

The application has been amended as follows: 

1. (Cancelled) 

2. (Currently Amended) The method according to claim 15, wherein the attractant comprises -1 and 10-2 ng/µL limonene.  

3. (Currently Amended) The method according to claim 15, wherein the attractant enhancer comprises -1 and 10-2 ng/µL citronellal, 

4. (Currently Amended) The method according to claim 15, wherein the attractant enhancer comprises -1 and 10-2 ng/µL linalool, 

5. (Currently Amended) The method according to claim 15, wherein the attractant enhancer comprises -1 and 10-2 ng/µL geranyl acetate, 

6. (Currently Amended) The method according to claim 15, wherein the attractant enhancer comprises -1 and 10-2 ng/µL neryl acetate, 

7. (Currently Amended) The method according to claim 15, wherein the attractant enhancer comprises -1 and 10-2 ng/µL caryophyllene and / or caryophyllene oxide, 

8. (Currently Amended) The method according to claim 15, wherein additional terpene or terpenoids are used as attractant enhancer in a 10:1 to 0.001:1 ratio with limonene.  

9. (Currently Amended) The method according to claim 15, wherein the emulsifier is between 104 and 10-2 ng/µL polysorbate 20, 

10. (Currently Amended) A method according to claim 3, wherein an additional attractant enhancer is present, wherein the additional attraction enhancer is 

11. (Currently Amended) A method according to claim 15, wherein an additional attraction enhancer is present, wherein the additional attraction enhancer is selected from mixtures thereof

12. (Currently Amended) The method according to claim 15, wherein the composition further comprises 

13. (Currently Amended) The method according to claim 12, comprising between 10-3 and 104 ng/µL of the essential oils 

14. (Cancelled) 

15. (Currently Amended) A method for attracting and holding acarids, comprising of the steps:
a) providing a sheet having interstices sufficiently large and a thickness sufficiently large to hold acarids; 
b) applying on said sheet a composition comprising a non-lethal dose per area of an aqueous synergistic solution for promoting non-lethal migration of acarids from their habitat towards a carrier comprising:
1) 10-1 to 10-4 ng/µL of an attractant for the attraction of acarids, wherein said attractant is limonene, 
2) 10-1 to 10-4 ng/µL of one or more attraction enhancers chosen from the group citronellal, linalool, geranyl acetate, caryophyllene, caryophyllene oxide and/or neryl acetate, and 
3) an emulsifier, wherein the emulsifier is polysorbate; 
wherein said non-lethal dose per area promotes acarid migration.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art are Enan (US 2010/0303940) and Frerot et al (FR 3035775)(both IDS references).  While Enan and Frerot both teach the concept of Limonene in combination with components such as Linalool, the prior art does not provide motivation for the use of such small amounts of said components.  Further, the instant claims are directed to a method that includes a sheet designed to hold acarids utilizing non-lethal doses per area to promote the migration.  Without the use of improper hindsight reconstruction, one of ordinary skill in the art would not have arrived at the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611